BROWN, District Judge.
There being no answer interposed by the bankrupt to the involuntary petition, and the attorney’s special duties for the petitioning creditors ending with the first meeting of creditors, when a trustee was chosen, the sum of $75 will be a *326sufficient “attorney’s fee” in this case under section 64b, subd. 3, allowance being made for the delays and the trouble in getting schedules filed. The affidavits do not show any special benefits by attorney or counsel in the collection of assets, beyond obtaining the ordinary stay of proceedings. In re J. W. Harrison Mercantile Co., 95 Fed. 123.
After the appointment of a trustee, no allowance to petitioning creditors can be made for attorney or counsel on examinations of the bankrupt, such services being either for tlie trustee or the creditors individually.
The filing fee of $25 and marshal’s charges of $8.48 should also be repaid. The other disbursements are disallowed on this application. The indemnity deposit will be returned by the referee and charged to the trustee.